            Case:20-01899-swd        Doc #:27-3 Filed: 11/23/2020        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
IN RE:
         ASHLEY JONES                                 HONORABLE SCOTT W. DALES
                                                      CASE NO. 20-01899-SWD
                                                      CHAPTER 13
                  DEBTOR.
_________________________________/
LYNN A. OSBORNE (P66545)
Attorney for Debtor
401 W. Ionia Street
Lansing, MI 48933
(517) 708-2992
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                 CERTIFICATE OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 23rd day of
November, 2020, a copy of the Motion for Relief from the Automatic Stay, Brief in Support,
Notice and Opportunity for Hearing and this Proof of Service was served upon:

         Lynn A. Osborne                              Barbara P. Foley
         Attorney at Law                              Trustee
         401 W. Ionia Street                          P.O. Box 51109
         Lansing, MI 48933                            Kalamazoo, MI 49005-1109

electronically pursuant to the court notice of service, and upon:

         Ashley Jones                                 Office of the U.S. Trustee
         1226 N. Fairview Ave.                        The Ledyard Bldg, 2nd Floor
         Lansing, MI 48912                            125 Ottawa NW, Suite 202R
                                                      Grand Rapids, MI 49503
          Case:20-01899-swd       Doc #:27-3 Filed: 11/23/2020      Page 2 of 2




by placing the documents in an envelope, correctly addressed and placing same in the United
States Mail with postage prepaid.



                                         O’REILLY RANCILIO P.C.

                                         /s/ Craig S. Schoenherr, Sr.
                                         ________________________________
                                         CRAIG S. SCHOENHERR, SR. (P32245)
                                         Attorney for Creditor
                                         12900 Hall Road, Suite 350
                                         Sterling Heights, MI 48313-1151
                                         (586) 726-1000
                                         ecf@orlaw.com
